PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GERBER TECHNOLOGY LLC
Application No. 16/146,976
Filed: 28 Sep 2018
For: CUTTING MACHINERY LASER SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “STATEMENT TO CLAIM PRIORITY TO A PRIOR FILED NON-PROVISIONAL APPLICATION UNDER 37 CFR 1.78(e)” filed February 7, 2022.

The petition under 37 CFR 1.78(e) is DISMISSED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not satisfy items (1) and (3). 

As to item (1), petitioner did not include the benefit claims to the prior-filed applications, for which benefit is now sought on petition, in a corrected application data sheet.1 Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and § 1.78.

As to item (3), petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 
 
The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  
 
In this instance, the petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

The record shows MCT of Wisconsin, Inc. (“MCT”) was the applicant and relevant party having authority to make benefit claims within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application. MCT’s actions or inactions are relevant in determining whether the delay in submitting a timely benefit claim in an application data sheet was unintentional. The delay of GERBER TECHNOLOGY LLC (“GERBER”) is relevant from the date it acquired ownership and had the authority to act in this application until the filing of a grantable petition under 37 CFR 1.78. 

The patent practitioner for GERBER should make a diligent effort to contact prior counsel or an authorized representative of MCT. The patent practitioner for GERBER should inquire as to the circumstances surrounding the period of delay during which the MCT had authority to act, but did not submit a timely benefit claim to prior filed application, for which benefit is now sought on petition. No documentary evidence nor affidavit is required. Rather, the patent practitioner for GERBER may make a detailed statement as to the events surrounding the delay as provided by prior counsel for MTC covering the period until ownership passed. In addition, patent counsel for GERBER must explain with specificity the delay from the date it acquired ownership until the filing of a grantable petition under 37 CFR 1.78. The statements should discuss the following information of particular relevance to the determination of unintentional delay — (1) the cause of relevant party’s failure to submit timely benefit claims in an application data sheet; (2) when the failure to timely file the benefit claim was discovered; and, (3) the delay between discovery of the failure to timely file the benefit claim to the filing of a grantable petition under 37 CFR 1.78. Petitioner should provide the relevant dates and identify responsible parties. See MPEP 
§ 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional. 

Further correspondence with respect to this matter should delivered by one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			Attention:  Office of Petitions

By Internet:		EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed relative to the most recent filing receipt. If appropriate, use of the corrected Web-based ADS is recommended because it will pre-populate with information of record.